130 N.W.2d 534 (1964)
In the Matter of the Application for the Disbarment of Frank Patrick RYAN, an attorney at law of the State of Minnesota.
No. 39623.
Supreme Court of Minnesota.
September 25, 1964.
Glen P. Powrie, Minneapolis, for petitioner.
PER CURIAM.
This proceeding was commenced by the State Board of Law Examiners for the disbarment of respondent, Frank Patrick Ryan, an attorney at law duly licensed to practice in the State of Minnesota. It appears from the petition of the board that Frank Patrick Ryan has been, since September 1, 1921, duly licensed to practice law in the State of Minnesota; that on March 25, 1964, respondent was indicted by the grand jury for the County of Hennepin, State of Minnesota, for the crime of murder in the first degree; that on August 5, 1964, respondent appeared in open court and entered a plea of guilty and was duly adjudged guilty of the crime of murder in the second degree and committed by order of the district court to the commissioner of corrections until he should be discharged by due process of law. Attached to the petition of the Board of Law Examiners is a certified photocopy of the indictment and the judgment roll.
Now Therefore, Pursuant to the rules of this court, it is hereby ordered that respondent, Frank Patrick Ryan, be and he hereby is disbarred and his name shall be stricken from the roll of attorneys of this state.